Citation Nr: 1452149	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-23 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right arm disorder, claimed as a broken right arm.

4.  Entitlement to service connection for residuals of frostbite to the feet, to include peripheral neuropathy.  

5.  Entitlement to service connection for a back disorder, claimed as chronic back pain.

6.  Entitlement to service connection for a bilateral leg disorder, claimed as chronic leg pain.

7.  Entitlement to service connection for a bilateral knee disorder, claimed as chronic knee pain.

8.  Entitlement to special monthly compensation based on aid and attendance/housebound benefit.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, G.B., and T.K. 


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to April 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In October 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that there are additional VA medical records associated with the Virtual VA file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his back, right arm, bilateral legs, and bilateral knees in service, from repeatedly slipping on ice.  He further contends that he has had frostbite of the feet in service, which caused residuals, to include peripheral neuropathy.  He also claims that he was exposed to loud noise in service, which caused his claimed bilateral hearing loss and tinnitus.  Lastly, his disabilities warrant special monthly compensation for aid and attendance or housebound benefit.  

The Veteran has current diagnoses for some of the claimed orthopedic disorders, including osteoarthritis of the knees (August 26, 2009 VA medical record).  As to the feet, he has diabetic neuropathy of the feet (June 25, 2010 VA medical record) and peripheral neuropathy (November 2, 2010 VA medical record).   Also, an October 2013 private medical record documents that the Veteran has peripheral neuropathy secondary to frostbite.  (October 2013 record from Armour Family Medicine PLLC).  In regards to the spine, MRIs document degenerative findings.  (July 2008 MRI from Diagnostic Imaging, P.C.; September 2010 VA MRI).  At the hearing, the Veteran pointed to his right hand and claimed that "the bone sticks up top of [his] hand" as a residual of a fracture he reportedly sustained.  The Veteran's service treatment records are unavailable.  The Board recognizes that there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been, or in actuality were, destroyed while in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Given the foregoing, the Veteran should be afforded a VA examination to determine whether any such disorders developed due to service.  38 C.F.R. § 3.156; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the claimed bilateral hearing loss and tinnitus, a July 2012 VA examiner found that the Veteran may have bilateral, mild hearing loss, but that the examiner could not verify this due to the Veteran's inconsistent responses.  The VA examiner did not provide an opinion as the etiology of any bilateral hearing loss or tinnitus.  However, there is also a March 2012 VA audiology consult of record, wherein the examiner diagnosed the Veteran with mild to moderate sensorineural hearing loss and provided speech recognition scores.  The Board finds that an adequate medical opinion addressing the Veteran's claims is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As to the special monthly compensation claim for aid and attendance, such a claim is inextricably intertwined with the issues on appeal for entitlement to service connection.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Prior to the examinations, all outstanding VA medical records should be associated with the claims file, including those from November 2010 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1. The AOJ/AMC should obtain VA treatment records from the Memphis VA medical center, dated from November 2010 to the present.  

2.  After all records and/or responses received from have been associated with the claims file, obtain a relevant orthopedic examination and cold injury protocol examination for the claimed back disorder, right arm disorder, bilateral leg disorder, bilateral knee disorder, and claimed residuals from frostbite to the feet.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

a)  Does the Veteran currently have a (i) back, (ii) right arm disorder to include residuals of fracture, (iii) right and/or left leg disorder, (iv) right and/or left knee disorder, and/or (v) residuals from frostbite of the feet, to include peripheral neuropathy?  If so, please note the diagnosed disorder(s).  If possible, the VA medical opinion provider should reconcile his/her diagnoses with any on record that may conflict, including the October 2013 Armor Family Medicine record that includes a diagnosis of peripheral neuropathy secondary to frostbite.  If reconciliation is not possible, the VA medical opinion provider should explain how he/she reached her opinion as to the current diagnosis.

b)  Is it at least as likely as not (50 percent or greater probability) that any (i) back, (ii) right arm disorder to include residuals of fracture, (iii) right and/or left leg disorder, (iv) right and/or left knee disorder, and/or (v) residuals from frostbite of the feet, to include peripheral neuropathy, is related to the Veteran's active service?  The examiner is advised that the Veteran's service treatment records are unavailable.  Therefore, the examiner should specifically consider the Veteran's reports of falling on ice while in service (May 1956 to April 1958), and indicate whether any pathology associated with the back, right arm, legs, and knees is consistent with slip and fall injuries the Veteran has described as having occurred in service. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3.  After all unassociated medical records are obtained, the claims file and a full copy of this REMAND must be made available to an appropriate medical professional to render a medical opinion on the bilateral hearing loss and tinnitus claims.  The examiner shall note in the examination report that the claims folder and the REMAND have been reviewed.  

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

(a) Does the Veteran currently have any (i) right and/or left ear hearing loss and/or (ii) tinnitus?  The examiner should consider and discuss the July 2012 VA audiological examination and the March 6, 2012 VA audiology consult.

(b) Is it at least as likely as not (50 percent or greater probability) that any (i) right and/or left ear hearing loss and/or (ii) tinnitus is related to the Veteran's active service, including noise exposure?  The examiner is advised that the Veteran's service treatment records are unavailable.  Therefore, the examiner should specifically consider the Veteran's report of working with tanks and weapons (between May 1956 and April 1958), as opposed to any post-service noise exposure, such as construction work or farming (see October 2014 Board hearing transcript; March 5, 2010 and October 7, 2002 VA medical records), and indicate whether the audiometric findings show hearing loss consistent with in-service noise exposure described by the Veteran.  

An explanation for any opinion offered should be provided.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

4.  The AOJ/AMC should perform any additional development it deems necessary - to possibly include obtaining a medical opinion regarding the aid and attendance or housebound claim.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




